
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 511
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Baird,
			 Ms. Baldwin,
			 Mr. Cohen,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Hinchey, Mr. Honda,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Mr. Olver,
			 Mr. Rahall, and
			 Mr. Stark) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending efforts to teach the history of
		  both Israelis and Palestinians to students in Israel and the West Bank in order
		  to foster mutual understanding, respect, and tolerance.
	
	
		Whereas the ongoing Israeli-Palestinian conflict
			 illustrates the need for both sides of the conflict to understand the
			 perspective of the “other”, and so requires teachers with the motivation,
			 knowledge, and compassion to teach Israeli and Palestinian students the
			 historical perspective of those they may fear;
		Whereas Stephen Lassiter and Brian Phelps, graduates of
			 the University of North Carolina at Chapel Hill teaching at the Ramallah
			 Friends School in the West Bank, took the initiative to teach Jewish history to
			 Palestinian students by introducing them to The Diary of Anne
			 Frank, encouraging them to understand the experience of the Jewish
			 people during the Holocaust;
		Whereas Yiftah Ron, an Israeli-Jewish teacher, took it
			 upon himself to teach both Israeli and Palestinian perspectives of the
			 Israeli-Palestinian conflict to Jewish and Arab students at the Hand-in-Hand
			 school in Israel, including teaching Israeli-Jewish students the Palestinian
			 perspective of the 1948 war;
		Whereas during her term as Israeli Minister of Education,
			 Yuli Tamir, approved a program to familiarize Jewish and Arab Israeli students
			 from nursery school through 12th grade with the culture of their
			 counterparts, their narrative, and its legitimacy;
		Whereas these individuals and these schools exemplify the
			 kind of small steps that must be taken on the long road to peace; and
		Whereas real peace between Palestinians and Israelis will
			 require Israelis and Palestinians to understand the historical experience and
			 narrative of the other: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the efforts of those who attempt
			 to build tolerance and mutual understanding among Israelis and Palestinians
			 through education;
			(2)commends the
			 Ramallah Friends School in the West Bank and the Hand-in-Hand School in Israel
			 for providing their students the opportunity to expand their horizons beyond
			 their day-to-day life, and applauds other schools and teachers who have
			 undertaken similar initiatives;
			(3)encourages the Department of State to
			 continue supporting programs that promote understanding between Israelis and
			 Palestinians and Israeli Jews and Israeli Arabs; and
			(4)applauds the
			 teaching of the history of both Israelis and Palestinians in the region so that
			 mutual understanding, appreciation, and tolerance can flourish between two
			 people destined to share the Holy Land.
			
